Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00917-CV
                                   ____________

ANGELINA TRUONG, INDIVIDUALLY AND A/N/F OF SOPHIA TO, A MINOR
                       CHILD, Appellant

                                           V.

 BEBE STORES, INC. BOTH INDIVIDUALLY AND D/B/A BEBE SPORT #504
                    AT THE GALLERIA, Appellee


                       On Appeal from the 190th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-07650


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed July 19, 2011. On April 10, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Christopher, and McCally.